843 F.2d 1390
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.S. Sharif ABDULRAHMAN, Plaintiff-Appellant,v.Perry M. JOHNSON, Frank W. Beetham, Charles E. Ellis,Charles E. Anderson, Ed Kender, Joe (MM) Woods,Grady Hardman, Mike Williams, JosephMcFarren, Defendants-Appellees.
No. 87-2096.
United States Court of Appeals, Sixth Circuit.
April 6, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's December 1, 1987, order directing him to show cause why his civil rights appeal should not be dismissed for lack of jurisdiction.  His response states that the prison wherein he is incarcerated does not have an adequate system for distributing legal mail and that outgoing mail is only collected four days a week.


2
It appears from the record that the final order was entered September 14, 1987.  The notice of appeal filed October 19, 1987, was five (5) days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.